Title: To Alexander Hamilton from Philip Schuyler, 6 August 1798
From: Schuyler, Philip
To: Hamilton, Alexander



Albany August 6th 1798

I am not surprized My Dear Sir that you found much had not been done in the execution of the important Objects, for I have some time since perceived that Mr McHenry had not a mind sufficiently extensive & energetic to embrace & execute all the Objects incident to the war department, and I foresee that you will be under the necessity to direct the principle operations of that department, to avoid those embarrassments which must otherwise inevitably result from incompetency in the Officer, indeed I see no alternative, for I doubt much If a man of adequate abilities can be found properly to discharge the duties of an Office, on which so much depends, even should the present incumbent resign.
Who is to be quarter master General? and who commissary General? If these are not men of business, If they cannot form a system by which to conduct their departments, we shall experience all that confusion and waste which distressed and disgraced us in the revolutionary war. The President’s Ideas of the importance of these offices, is probably inadequate and with the best intentions he may be led to improper appointments, unless advice is interposed by those who are capable of affording it, and to whose recommendation he ought to yield.
The principles and spirit from which have emanated the addresses to the president, and that attention which has been paid him would not fail of affording him solid Satisfaction and yet not without some alloy perswaded as I was that every disaster which might befall the first executive would be deeply Injurious to my country in the present critical Juncture. I dreaded lest the injected Gaz should become so highly inflamable as to injure the upper works of the machine, but It is not surprizing that the Old Cock should be elated and Crow audibly for
“The Young disease which must prevail at length
“has grown with his growth, Strengthened with his strength.
A report Via Boston prevails, which advises that Tallerain is dismissed, and that we shall have no war. I hope the latter is unfounded for I feel that war with all its calamities, would be less Injurious to my country, than a peace which might be followed, and probably would be with the reintroduction of the pernicious and destructive principles which prevail in france.
Harmanus P. Schuyler a distant relation of mine, believes he could raise a company of foot, if he was honored with a commission. He has been long and is now a captain of Militia in the Albany regiment—is about thirty five years old, discreet and Sober, he has been a protegé and a pupil of mine in surveying. If ⟨a co⟩mmission can be Obtained for him, It would be pleasing to me. His politics are ⟨–⟩.
God bless you My Dear Sir, take care of your health for without It you cannot sustain the labours you decided to endure. Let my Children share with you in that tender affection which I feel with so much force. Ever Yours &ca.

P Schuyler
Hon: Genl Hamilton

